DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0012947).
[claim 1] An array substrate (fig. 1), comprising: a substrate (110, fig. 1), a first transistor (130, fig. 1) and a second transistor (140, fig. 1) disposed on the substrate; wherein an active layer (141, fig. 1) of the second transistor is disposed on one side of a interlayer dielectric layer (112, fig. 1) of the first transistor away from the substrate; and an insulating layer (160, 150, 170, fig. 1) is disposed between the interlayer dielectric layer of the first transistor and the active layer of the second transistor, and the insulating layer has an ability to block hydrogen [0079], wherein the insulating layer is disposed on a source electrode (132, fig. 1) and a drain electrode (133, fig. 1) of the first transistor and a gate electrode (144, fig. 1) of the second transistor, and the insulating 
[claim 2] The array substrate according to claim 1, wherein the active layer of the first transistor comprises low temperature polysilicon ([0069], LTPS is a low temp poly-silicon, see [0006]); and the active layer of the second transistor comprises an oxide [0079].
[claim 6] The array substrate according to claim 1, further comprising: a silicon oxide layer (171 of 170, fig. 1, [0103]) disposed on one side of the insulating layer facing the active layer of the second transistor.
 [claim 8] The array substrate according to claim 1, wherein the source electrode (132, fig. 3a) and the drain electrode (133, fig. 1) of the first transistor are disposed between the interlayer dielectric layer of the first transistor and the insulating layer (both source and drain a filled between parts of 150/160/17 and parts of 112, fig. 1).
[claim 9] The array substrate of claim 8, wherein the gate electrode of the second transistor is disposed in a same layer as the source electrode and the drain electrode of the first transistor (fig. 1).
[claim 10] The array substrate according to claim 1, wherein an orthographic projection of an active layer (131 or CA, fig. 1), the source electrode (132 or SA, fig. 1), the drain electrode (133 or DA, fig. 1) and a gate (134, fig. 1) of the first transistor on the substrate and an orthographic projection of the active layer (141, fig. 1) and a gate electrode (144, fig. 1) of the second transistor on the substrate do not coincide.
[claim 11] A display device, comprising: the array substrate according to claim 1 [Abstract].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0012947) in view of Tanaka (US 2015/0076496).
Lee discloses the device of claim 1 but does not expressly disclose that that the hydrogen blocking insulating layer is made of aluminum oxide (silicon oxide is disclosed instead [0079]).
Tanaka discloses a display device wherein the hydrogen blocking insulating layer maybe made of aluminum oxide [0089].
It would have been obvious to one of ordinary skill in the art before the time of tiling to have made Lee’s hydrogen blocking insulating out of aluminum oxide since it has been held that simple substitution of one known element (aluminum oxide) for another (silicon oxide) to obtain predictable results (a hydrogen blocking insulating layer) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).




[claim 5] The array substrate according to claim 3, wherein a mass percentage of the doped cerium in the cerium-doped aluminum oxide or the cerium-doped silicon oxide is in a range from about 0.05% to 5%; and a mass percentage of the doped lanthanum in the lanthanum-doped aluminum oxide or the lanthanum-doped silicon oxide is in a range from about 0.05% to 5% (since aluminum oxide that is not doped with lanthanum or cerium, these requirements do not apply).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0012947) in view of Park (US 2005/0046342).
Lee discloses the device of claim 1 and claim 6 (using a different interpretation) but does not expressly disclose that that the pixel defining layer/bank (114, fig. 1) is made of silicon oxide.
Park discloses a display device wherein the pixel defining layer/bank (314, fig. 3) is made of silicon oxide [0043].
It would have been obvious to one of ordinary skill in the art before the time of tiling to have made Lee’s pixel defining layer/bank out of silicon oxide since it has been held that selection of a known material (silicon oxide) based on its suitability for its intended use (as pixel defining layer/bank) is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).




[claim 6] The array substrate according to claim 1, further comprising: a silicon oxide layer (114, fig. 1 which upon modification is made of silicon oxide) disposed on one side of the insulating layer facing the active layer of the second transistor.
[claim 7] The array substrate according to claim 6, further comprising: a silicon nitride layer (172 of 170 , fig. 1,3b which is made of SiN [0103]) disposed between the insulating layer and the silicon oxide layer.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0012947).
Lee discloses the device of claim 1 but does not expressly disclose that that the insulating layer has a thickness of 200-500 angstroms.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made Lee’s insulating layer 200-500 angstroms thick in order to provide for a workable device and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the thickness of .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any rejections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.